Citation Nr: 1813772	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an initial rating in excess of 10 percent prior to April 25, 2005, and to a rating in excess of 30 percent beginning April 25, 2005, for coronary artery disease (CAD).   


REPRESENTATION

Veteran represented by:	Brian L. Marlowe, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1969 to October 1971 and from January 1975 to January 1976.            

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently returned to the RO in Indianapolis, Indiana.     

In a January 2013 rating decision, the Veteran was assigned an earlier effective date for service-connected coronary artery disease, and assigned a 10 percent rating, effective June 20, 2001, and a 30 percent rating as of April 25, 2005.  Because the Veteran is presumed to seek the maximum available benefits, this issues remains on appeal.  However, the Board has limited its consideration accordingly.

The Board notes that the issues of entitlement to increased ratings for bilateral hearing loss disability and posttraumatic stress disorder (PTSD), and of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been certified to the Board.  However, the Veteran requested that he be afforded a hearing before the Board with respect to those three issues.  Therefore, the Board has deferred adjudication of those issues at this time pending the scheduling of the Veteran's requested hearing before the Board in accordance with the docket number of his appeal.


REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

In March 2016, the Veteran was afforded a VA examination to assess the severity of his service-connected CAD.  The Board finds that the March 2016 VA examination is inadequate to decide the appeal.  In this regard, the examination did not include left ventricular ejection fraction (LVEF) testing.  Moreover, an exercise stress test and an interview-based METs test were performed.  However, the examiner reported that the Veteran's exercise stress test was terminated due to symptoms that were not related to the Veteran's CAD.  As a result, the examiner did not provide a METs score.  Further, there was no estimate provided as to what, if any, level of physical activity produced dyspnea, fatigue, angina, dizziness, or syncope.   Further, the examiner commented that the exercise stress test, as opposed to the interview-based METS test, most accurately reflected the Veteran's current cardiac functional level.  However, as noted above, results from the exercise stress test were not reported as it was terminated before completion.  As a result, the Board is without adequate information to decide the issue of entitlement to an increased rating for CAD.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his CAD.    

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his service-connected CAD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner is requested to provide diagnostic METs scores as to the impact of the Veteran's service-connected CAD.  If the appropriate tests and/or cannot or should not be undertaken, the examiner should provide an explanation of such finding, as well as an estimation of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.  It is insufficient for the examiner to only note that the Veteran does not experience symptoms with any level of physical activity as a reason for not providing METs scores. 

Moreover, the examiner should conduct whatever test deemed necessary in order to measure the Veteran's left ventricular ejection fraction.  If such tests cannot be performed, the examiner must explain why such testing could not be performed.  

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







